DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20 and 24 are objected to because of the following informalities:  Claims 20 and 24 have improper underlining which is unnecessary as they claims are new and not amended.  See MPEP 714(II)(C).  Additionally, claim 20 has a comma in “1,0 to 3 wt% magnesium” rather than a decimal.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hildeman et al. (US 4,435,213).
Considering claims 1, 16, 20, Hildeman teaches an aluminum alloy powder (abstract).  This is considered “in the form of a powder or wire for an additive manufacturing process” as this phrase occurs before the preamble of the claim and lacks sufficient structure and is therefore considered an intended use of the starting material.  See MPEP 2111.02.  The alloy may be a variety of compositions including an Al-Zn-Mg based alloy comprising by weight percent up to 3% Fe, up to 2% Mn, up to 0.5% Si, 3-14% Zn, 0.5-4.5% Mg, and up to 3% Cu, etc. balance Al (Column 2 lines 51-57; Table I).  The footnote of Table 1 discloses where other elements may be present including Be, Ti, V, W, Mo, Nb, Ta, and Ce and any/all of these may be considered “impurities” using the broadest reasonable interpretation as applicant has not defined this term to encompass any particular material.  See MPEP 2111.01.  Further, the Table 1 footnote states where “The combined total of all elements other than the principal elements and aluminum preferably does not exceed 25%” and this disclosed range overlaps both the individual and total amounts recited impurities.  See MPEP 2144.05.  As of the writing of this Office action, applicant has not provided any objective evidence or technical reasoning as to how the claimed impurities establishes a patentable distinction over the prior art.
While not teaching a singular example of the instantly claimed starting material this would have been obvious to one of ordinary skill in the art in view of the teachings of Hildeman as the weight ranges of the materials disclosed by Hildeman overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  Further, the contents of elements disclosed by Hildeman also overlaps the claimed ordering relation and such overlap renders this feature obvious.  As of the writing of this Office action no objective evidence demonstrating a criticality to the claimed ranges or ordering relation has been presented.
Considering claims 2-3, 18-19, and 22-23, Hildeman teaches up to 3% Fe and up to 2% Mn (Table 1).  See MPEP 2144.05.
Considering claim 17, Hildeman teaches 0.5% Si and 0.5-4.5% Mg (Table 1).
Considering claim 21, Hildeman teaches 3-14% Zn (Table 1).

Claims 16-19 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2016/0001403).
Considering claims 16, 24, Matsumoto teaches a welding filler material for bonding aluminum materials in the form of a wire (abstract).  This is considered “in the form of a powder or wire for an additive manufacturing process” as this phrase occurs before the preamble of the claim and lacks sufficient structure and is therefore considered an intended use of the starting material.  See MPEP 2111.02.  The material comprises an aluminum alloy comprising by mass optionally 0.8% or less Fe and 0.4% or less Mn, 1.0-6.0% Si, 0.01-0.30% Ti, and the balance aluminum with inevitable impurities (Paragraphs 12 and 16) as well as optionally 0.4% Mg (Paragraphs 32 and 37).  The impurities are exemplified as Cr, Zn, B, etc. in amount of 0.1% by mass or less, 0.05% by mass or less, etc. and a total impurity amount of 0.15% by mass or less (Paragraph 50).
While not teaching a singular example of the instantly claimed starting material this would have been obvious to one of ordinary skill in the art in view of the teachings of Matsumoto as the weight ranges of the materials disclosed by Matsumoto overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  Further, the contents of elements disclosed by Matsumoto also overlaps the claimed ordering relation and such overlap renders this feature obvious.  As of the writing of this Office action no objective evidence demonstrating a criticality to the claimed ranges or ordering relation has been presented.
Considering claim 17, Matsumoto teaches 1.0-6.0% Si (Paragraph 16) and  0.4% Mg (Paragraphs 32 and 37).
Considering claims 18-19 and 25-26, Matsumoto teaches where the alloy comprises by mass optionally 0.8% or less Fe and 0.4% or less Mn (Paragraph 16).

Claims 1, 3, 6, 16-17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lenczowski (US 2017/0233857).
Considering claims 1, 16, and 20, Lenczowski teaches aluminum alloys for additive layer manufacturing and/or spraying (abstract) in the form of a powder (Paragraph 15).  The aluminum alloy consists of by weight 0-0.5% Fe, 0-0.5% Mn, 1.0-3.5% Mg, 0-2.5% Cu, 0-0.4% Si, 4.0-10.0% Zn, the balance aluminum and impurities individually at most 0.1% by weight and the whole of 0.5% by weight (Paragraph 21).  
While not teaching a singular example of the instantly claimed starting material this would have been obvious to one of ordinary skill in the art in view of the teachings of Matsumoto as the weight ranges of the materials disclosed by Matsumoto overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  Further, the contents of elements disclosed by Matsumoto also overlaps the claimed ordering relation and such overlap renders this feature obvious.  As of the writing of this Office action no objective evidence demonstrating a criticality to the claimed ranges or ordering relation has been presented.  
While not teaching the claimed 0.6 wt% Fe, the courts have held that similarly a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close such that the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  It is the examiner’s position that there is no patentable distinction between the upper limit of 0.5% Fe taught by Lenczowski and the claimed lower limit of 0.6 wt% Fe.
Considering claim 3, Lenczowski teach where the alloy contains by weight 0-0.5% Fe and 0-0.5% Mn (Paragraph 21).
Considering claim 6, Lenczowski teaches where the alloy contains 1.0-3.5% Mg and 0-0.5% Er (Paragraph 21).
Considering claim 17, Lenczowski teaches where the alloy contains 1.0-3.5% Mg and 0-0.4% Si (Paragraph 21).  While not teaching the claimed 0.5 wt% Si, the courts have held that similarly a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close such that the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  It is the examiner’s position that there is no patentable distinction between the upper limit of 0.4% Si taught by Lenczowski and the claimed lower limit of 0.5 wt% Si.
Considering claims 19 and 23, Lenczowski teaches where the alloy contains by weight 0-0.5% Fe and 0-0.5% Mn (Paragraph 21).
Considering claim 21, Lenczowski teaches where the alloy contains 4.0-10.0% Zn (Paragraph 21).

Response to Arguments
Applicant’s arguments, see remarks, filed 15 April, with respect to 35 USC 112(d) rejections have been fully considered and are persuasive.  The rejection of claim 2 has been withdrawn.  Applicant has amended the claim to be further limiting.
Applicant’s arguments, see remarks, filed 15 April 2022, with respect to 35 USC 103 rejections in view of Palm and Rioja have been fully considered and are persuasive.  Applicant has amended the claims beyond the scope of these references due to the closed language transitional phrase “consisting of”.  The rejections of claims 1, 4, and 5-10 have been withdrawn. 
Applicant's arguments filed 15 April 2022 regarding 35 USC 103 rejections in view of Hildeman have been fully considered but they are not persuasive.  Applicant argues that Hildeman does not teach where the Mn and Fe content fulfills the claimed ordering relation (remarks p.11, continuing paragraph).  This is not persuasive as the contents of Fe, Mn, Si, Zn, and Cu overlap the claimed ranges and the courts have held that such overlap establishes a prima facie case of obviousness.  See MPEP 2144.05.
Applicant claims that “The composition recited in Applicant’s claimed invention, along with the recited ordering relation, teaches a criticality of balancing higher levels of Mg (2-7 wt%) with Er (0.2-2 wt%), while lower levels of Mg (0.3-2 wt%) pair well with 0.05-1.5 wt% Si.  Hildeman fails to teach or suggest any such criticality.” (remarks p. 11, 1st full paragraph).  This is not persuasive as applicant has not provided objective evidence demonstrating a criticality to the claimed ranges compared to the prior art per MPEP 716.01(c), 716.02(b), and 716.02(e).  Therefore, this amounts is argument alone and applicant is reminded that this is insufficient to rebut the prima facie case where evidence is necessary.  See MPEP 2145 (I).  Further, the argued balancing of these elements is not commensurate in scope with the currently presented claims as no claim requires the argued combination of materials and ranges.  See MPEP 2145 (IV).
Applicant argues that Hildeman fails to teach the claimed residual aluminum and impurities and the claimed levels (remarks p.11, 2nd full paragraph).  This is not persuasive as Table 1 of Hildeman teaches where the balance of the alloy is aluminum and the footnote states where other elements may be present including Be, Ti, V, W, Mo, Nb, Ta, and Ce and any/all of these may be considered “impurities” as applicant has not defined this term to encompass any particular material.  Further, the Table 1 footnote states where “The combined total of all elements other than the principal elements and aluminum preferably does not exceed 25%” and this disclosed range overlaps both the individual and total amounts recited for impurities.  See MPEP 2144.05.  Further, as indicated above, applicant has not provided any objective evidence or technical reasoning as to how the claimed impurities establishes a patentable distinction over the prior art.  Absent such a showing, the prior rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784